Citation Nr: 9931540	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  99-20 268	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to March 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on January 21, 1997; a notice of 
disagreement was received by VA after November 18, 1988, and 
the veteran retained an attorney in May 1997, within one year 
of the date of the Board's decision.

2.  On May 2, 1997, the veteran and his attorney entered into 
a contingent attorney fee agreement which provided that 20 
percent of past-due benefits were to be paid by the VA to the 
veteran's attorney.  

3.  An August 1999 Board decision granted service connection 
for a bilateral knee disorder, and, in a rating decision 
later that month, the RO effectuated that grant, assigning a 
20 percent combined evaluation for that condition, effective 
from October 16, 1992; these determinations resulted in past-
due benefits to the veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the May 2, 1997, 
attorney fee agreement for a bilateral knee disorder for the 
period of time between October 16, 1992, and August 25, 1999, 
have been met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on January 21, 
1997, denying entitlement to service connection for a 
bilateral knee disorder.  Thereafter, the veteran and his 
attorney entered into an attorney fee agreement to represent 
him in his claim for VA benefits denied in the January 1997 
Board decision.  At that time, the veteran was appealing the 
issue denied in the January 1997 BVA decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In November 1998, the Court issued a Memorandum Decision 
reversing the Board decision insofar as the Board found the 
veteran's claim for a bilateral knee disorder to be not well-
grounded, and remanded the matter to the Board for a decision 
on the merits.  After those proceedings, the Board issued a 
decision on August 11, 1999, granting service connection for 
a bilateral knee disorder.  Accordingly, in an August 25, 
1999, rating decision, the RO effectuated the Board's August 
1999 decision.  In doing so, the RO granted a 10 percent 
disability rating for Osgood-Schlatter's Disease of the left 
knee with degenerative joint disease and a 10 percent rating 
for Osgood-Schlatter's Disease of right knee with 
degenerative joint disease, with a combined rating of 20 
percent, effective from October 16, 1992.  

The Board observes that the fee agreement was modified as 
reflected in a copy of the agreement dated May 3, 1999.  
Modifications included the acknowledgment that an associate 
of the veteran's attorney would be assisting in the 
representation of the veteran in this matter.  The modified 
fee agreement was signed by the veteran and his original 
attorney.  

Based on this evidence, the Board finds that the May 2, 1997, 
attorney fee agreement, modified in May 1999, satisfied the 
eligibility requirements under 38 U.S.C.A. § 5904(c) and 38 
C.F.R. § 20.609(c).  Clearly the record includes a final 
decision promulgated by the Board, a notice of disagreement 
pertaining to that decision dated in September 1994, thus 
after November 18, 1988, and documentation reflecting the 
retention of counsel within one year of the Board's decision.  

A September 22, 1999, letter to the veteran and his attorney 
indicated that past-due benefits had been computed as 
$13,789.00, and that 20 percent of that amount or $2757.80, 
representing the maximum past-due benefits allowable for 
attorney fees, was being withheld from the veteran pending a 
determination by the Board regarding the award of attorney 
fees in this case.  The Board finds this award to be 
presumptively reasonable in fact as it is noted to represent 
no more than 20 percent of the past-due benefits.  See 
38 C.F.R. § 20.609(f).  Moreover, the Board observes that the 
letter indicates that there are past-due benefits from which 
an award may be paid.  The Board finds that the basic 
requirements for payment of attorney fees have been met.  

Accordingly, based on this evidence, the Board concludes and 
finds that attorney fees based on past-due benefits are 
payable to the veteran's attorney for the grant of service 
connection for the veteran's bilateral knee disorder.  As to 
the inclusive dates of payment, the Board notes that the 
effective date of the award is October 16, 1992, the Board 
decision granting benefits is August 11, 1999, and the rating 
decision effectuating the grant and assigning a compensable 
rating is August 25, 1999.  The award of attorney fees based 
on past-due benefits for the grant of disability benefits are 
payable to the veteran's attorney for the period of time from 
October 16, 1992, to August 25, 1999.  See 38 C.F.R. 
§ 20.609(h)(3)(i) (1999).  Payment of monetary benefits 
based, as here, on an award of service connection may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).  Hence, the actual payment of monetary 
benefits was effective from November 1, 1992, as the veteran 
and his attorney were advised by correspondence from the RO 
dated in September 1999.  


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of service connection for a bilateral 
knee disorder, evaluated as 20 percent disabling, from the 
effective date of October 16, 1992, to August 25, 1999.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


